Citation Nr: 1524310	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to December 21, 2011, for the grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Wilmington, Delaware that, in pertinent part, granted service connection for tinnitus, effective December 21, 2011.  The Veteran initiated an appeal of a denial to reopen a previously denied claim of service connection for bilateral hearing loss, but indicated he was no longer appealing that issue in his December 2013 substantive appeal.  Accordingly, that issue is not before the Board.  In September 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for tinnitus was received on January 19, 1995.


CONCLUSION OF LAW

The criteria for an effective date of January 19, 1995, but no earlier, for the grant of service connection of tinnitus have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.400 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable action taken herein with regard to the issue of entitlement to an effective date prior to December 21, 2011, for the grant of service connection of tinnitus, no further discussion of the VCAA is required with respect to this claim.

Legal Criteria, Factual Background, and Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.
The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran filed a claim for "loss of hearing" that was received by the RO on January 19, 1995.  

The Veteran underwent a VA audiological examination in March 1995.  During the examination, the Veteran reported a constant tinnitus in his right ear.  He said he began experiencing it in 1985.  

A May 1995 rating decision denied the Veteran service connection for bilateral hearing loss.  

The Veteran filed a claim for a "loss of hearing (partial)" that was received by the RO on December 21, 2011.  

The Veteran was provided a VA audiological examination in May 2012.  The Veteran reported he had experienced tinnitus since noise exposure in Vietnam.  The examiner diagnosed tinnitus and opined it was at least as likely as not caused by or a result of military noise exposure.  

In his August 2012 notice of disagreement, the Veteran said his tinnitus was present when he filed his 1995 claim for hearing loss, but that he did not know the term and thought the ringing in his ears was associated with hearing loss.  He asserted the ringing in his ears was a reason for filing the 1995 claim.  In his December 2013 substantive appeal and at the September 2014 Board hearing the Veteran asserted he was not aware that hearing loss and tinnitus are separate disabilities when he filed his 1995 claim.  He said he was not aware he could seek service connection for tinnitus (separately from hearing loss) in 1995 and indicated the ringing in his ears was one of the reasons he sought service connection for hearing loss.  He noted that he had not filed a separate claim for tinnitus in December 2011 either, and that the grant of service connection was based on the examiner's diagnosis of tinnitus.

Resolving any reasonable doubt in the Veteran's favor, as is required by law, the Board finds the Veteran's January 19, 1995, claim seeking service connection for hearing loss included an informal claim for service connection for tinnitus associated with the bilateral hearing loss.  Notably, he reported experiencing tinnitus during the March 1995 VA examination.  Hearing loss and tinnitus are different conditions marked by differing symptoms and, for VA purposes, they are treated distinctly.  Compare 38 C.F.R. § 4.85 (evaluation of hearing impairment), with 38 C.F.R. § 4.87, Diagnostic Code 6260 (2012) (tinnitus, recurrent).  Hearing loss is marked by a decrease in hearing acuity.  See Dorland's at 825.  The hallmark of tinnitus is ringing or buzzing in the ears.  Id. at 1930.  As a lay person, however, the Veteran could not have been expected to have either "the legal or medical knowledge to narrow the universe of his claim or his current condition" to the separate disabilities of hearing loss and tinnitus, and the Veteran's claim for hearing loss clearly produced evidence of tinnitus that was later related to his noise exposure in service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  His complaints of tinnitus during the March 1995 and May 2012 VA examinations despite not having separately claimed for the disability in 1995 and December 2011 corroborates his prior lack of understanding that tinnitus and hearing loss are different conditions.  Accordingly, under Clemons, VA failed to properly adjudicate the Veteran's claim as one that included tinnitus.  See Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006); see also Carrio v. Shinseki, U. S. Vet. App. No. 12-0050 (May 17, 2013) (nonprecedential) (finding that the Board's determination that a claim for "hearing" did not include an informal claim for tinnitus was clearly erroneous); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").  

The Veteran was competent to report that he experienced tinnitus at the March 1995 VA examination.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  During the May 2012 VA examination, he reported he had experienced it since service.  Granting the Veteran the benefit of the doubt, the Board finds the competent evidence of record reasonably shows the Veteran's tinnitus manifested prior to when he filed his claim for hearing loss in January 1995.  

The effective date is therefore the date of claim, January 19, 1995, as it was later than the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Because the Veteran did not file any correspondence that can be construed as a formal or informal application for service connection for tinnitus prior to January 19, 1995, VA is precluded, as a matter of law, from granting an effective date prior to then for service connection for tinnitus.  As such, the Board finds the Veteran is entitled to an effective date of January 19, 1995, but no earlier, for the grant of service connection of tinnitus.


ORDER

An effective date of January 19, 1995 (but no earlier) is granted for the award of service connection for tinnitus.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


